In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00088-CR
                                                ______________________________
 
 
                              BOBBY O’KEEFE DODDY, JR.,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 276th
Judicial District Court
                                                              Titus County, Texas
                                                            Trial
Court No. 15,504
 
                                                         
                                         
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Bobby
O’Keefe Doddy, Jr., appellant, has filed with this Court a motion to dismiss
his appeal.  The motion is signed by Doddy
and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).  As authorized
by Rule 42.2, we grant the motion.  See Tex.
R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
            
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
15, 2011
Date Decided:             August
16, 2011
 
Do Not Publish